DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group II (claims 14-20) in the reply filed on 11/05/2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/05/2021.
Response to Amendment
2)	Applicant’s amendments to the claims filed 11/05/2021 are accepted. Claims 1-13 are cancelled; claims 14, 17, and 19-20 are amended; and claims 21-32 are new.
Drawings
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “75” has been used to designate both the distance between the proximal end “76” and the distal end “80” of the finger “74” (as referred to in Paragraph [0031] and Fig. 7) and an inner radial flange (as referred to in Paragraph [0028] and Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5)	Claims 14-16, 20-23, and 25-32 are objected to because of the following informalities:
Claim 14, line 11, “each resilient finger” should read “each resilient finger of the plurality of resilient fingers” for clarity
Claim 14, lines 11-12, “a corresponding opening” should read “a corresponding opening of the openings defined by the sidewall” for clarity
Claim 14, line 13, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 14, line 15, “each finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 14, line 16, “the removal” should read “removal” to alleviate potential 35 U.S.C. 112(b) lack of antecedent basis
Claim 14, line 17, “the removal” should read “removal” to alleviate potential 35 U.S.C. 112(b) lack of antecedent basis
Claim 15, line 2, “the finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 15, line 2, “each of the projections” should read “each projection of the plurality of projections” for clarity
Claim 16, line 2, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 17, line 2, “distal end of the finger” should read “distal end of each finger of the plurality of resilient fingers” for clarity
Claim 17, line 3, “as great as a greater” should read “as great as the greater” for clarity
Claim 17, line 3, “the finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 17, line 4, “the finger disposed” should read “each finger of the plurality of resilient fingers disposed” for clarity
Claim 17, line 5, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 17, line 5, “sidewalls” should read “sidewall” for grammatical correctness
Claim 18, line 1, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 18, line 3, “the finger” should read “each finger of the plurality of resilient fingers”
Claim 19, line 4, “the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 19, line 6, “the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 20, line 2, “the finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 20, line 3, “as great as a greater” should read “as great as the greater” for grammatical correctness
Claim 20, line 3, “width of the finger” is amended to “width of each finger of the plurality of resilient fingers” for clarity
Claim 20, line 4, “the distance” should read “a distance” for clarity
Claim 20, line 4, “the finger disposed” should read “each finger of the plurality of resilient fingers disposed” for clarity
Claim 20, line 5, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 20, lines 5-6, “each of the fingers” should read “each finger of the plurality of resilient fingers
Claim 20, line 7, “each finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 20, line 9, “each finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 20, line 11, “each finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 21, line 1, “cup-shaped” should read “a cup-shaped” for grammatical correctness
Claim 22, line 2, “the finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 22, line 2, “each of the projections” should read “each projection of the plurality of projections” for clarity
Claim 23, lines 1-2, “each projection” should read “each projection of the plurality of projections” for clarity
Claim 25, line 2, “the corresponding finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 25, line 3, “the finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 26, line 1, “each of the fingers” should read “each finger of the plurality of resilient fingers” for clarity
Claim 26, line 2, “each finger” should read “each finger of the plurality of resilient fingers” for clarity
Claim 27, line 9, “each finger” should read “each finger of the pair of fingers” for clarity
Claim 27, line 10, “one of the opening” should read “one of the openings” for grammatical correctness
Claim 27, line 11, “each of the fingers” should read “each finger of the pair of fingers” for clarity
Claim 27, line 12, “each finger” should read “each finger of the pair of fingers” for clarity
Claim 27, line 14, “each finger” should read “each finger of the pair of fingers” for clarity
Claim 27, line 15, “the removal” should read “removal” to alleviate potential 35 U.S.C. 112(b) lack of antecedent basis
Claim 27, line 16, “each finger” should read “each finger of the pair of fingers” for clarity
Claim 27, line 18, “each of the pair of fingers” should read “each finger of the pair of fingers” for clarity
Claim 28, line 2, “each finger” should read “each finger of the pair of fingers” for clarity
Claim 29, line 3, “the finger” should read “each finger of the pair of fingers” for clarity
Claim 29, line 3, “the distance” should read “a distance” for clarity
Claim 30, line 1, “each of the pair of fingers” should read “each finger of the pair of fingers” for clarity
Claim 30, line 2, “each of the pair of fingers” should read “each finger of the pair of fingers” for clarity
Claim 31, line 1, “each of the pair of fingers” should read “each finger of the pair of fingers” for clarity
Claim 31, line 2, “the ridges” should read “the pair of ridges” for clarity
Claim 32, line 3, “each of the bottom walls of the recesses” should read “the bottom wall of the recess of each finger of the pair of fingers” for clarity
Claim 32, line 5, “the recesses on the pair of fingers each define” should read “the recess on each finger of the pair of fingers defines” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 16-20, 24, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “at least one of the other projections” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of 
Claims 17-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 16.
Claim 20 recites the limitation “the most distal projection on the finger” in line 9. These is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the most distal projection on the finger” as “the distalmost projection of the plurality of projections”, as from claim 16, lines 1-2.
Claim 24 recites the limitation “the distally facing engagement surface” in lines 2-3. These is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “The system of claim 22” as “The system of claim 23”, as claim 23 has antecedent basis for “the distally facing engagement surface” in line 3.
Claim 31 recites the limitation “the exterior surface of the sidewall” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the exterior surface of the sidewall” as “an exterior surface of the sidewall”.
Claim 32 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 31. 
Claim Rejections - 35 USC § 102
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11)	Claims 14, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plaschkes et al. (U.S. PGPUB 20150202367), hereinafter Plaschkes.
	Regarding claim 14, Plaschkes teaches a drug delivery system (Fig. 1A; 100) comprising:
	a drug delivery mechanism (Fig. 38; 1908) including a medicament container [Paragraph 0364], an injection needle (Fig. 42C; 1904) in communication with the medicament container [Paragraph 0364], a drive assembly for dispensing medicament from the medicament container through the injection needle [Paragraph 0010];
	a protective shield (Fig. 38; 1905) disposed about the injection needle; and
	a puller device (Fig. 38; 108) configured to remove the protective shield [Paragraph 0035], the device comprising:
	a puller body (Examiner interprets the puller device 108 to be the puller body itself) having a sidewall (Fig. 41A; 2264) that circumscribes an interior space (Fig. 41B; 2270) about a longitudinal axis (Fig. 41A; 2263), a distal bottom wall (Fig. 41A; 2252) interconnected to the sidewall (as shown in Fig. 41C), and a proximal end opening (opening near Fig. 41C; “2268”) in communication with the interior space (as shown in 
	a plurality of resilient fingers (Fig. 41C; 2300, 2302), each resilient finger of the plurality of resilient fingers disposed in a corresponding opening of the openings defined by the sidewall (as shown in Fig. 41A) and located opposite each other relative to the interior space (as shown in Fig. 41A), each finger of the plurality of resilient fingers having a finger proximal end flexibly coupled with the sidewall (as shown in Fig. 41A) extending distally toward the bottom wall to a finger distal end (as shown in Fig. 41A); and
	each finger of the plurality of resilient fingers including at least one projection (Fig. 41A; 2306, 2307) extending toward the interior space (as shown in Fig. 41A) and engaging the protective shield in a manner to facilitate removal of the protective shield during removal of the puller device [Paragraphs 0394, 0399].
	Regarding claim 21, Plaschkes teaches the system of claim 14, wherein the puller body comprises a cup-shaped body (Examiner interprets the body of Plaschkes to be “cup-shaped”, as it has a bottom and two sides which resemble a cup) that is defined by the sidewall and the distal bottom wall (as shown in Fig. 41C).
	Regarding claim 26, Plaschkes teaches the system of claim 14, wherein each finger of the plurality of resilient fingers is integrally formed with the sidewall (as shown in Fig. 41A), wherein the finger proximal end of the finger of the plurality of resilient fingers is flexibly coupled with the sidewall by a living hinge (Fig. 41C; 2308, 2310). 
Claim Rejections - 35 USC § 103
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plaschkes in view of Keim et al. (U.S. PGPUB 20160325051), hereinafter Keim.
	Regarding claim 15, Plaschkes teaches the system of claim 14, wherein the at least one projection includes a proximal surface and a distal surface (as shown in Fig. 41C). However, Plaschkes fails to teach wherein the at least one projection comprises a plurality of projections disposed along each finger of the plurality of resilient fingers.
	Keim teaches a drug delivery system (Fig. 12; 2) comprising:
	a drug delivery mechanism including a medicament container (Fig. 12; 3), an injection needle (Fig. 12; 4) in communication with the medicament container;
	a protective shield (Fig. 12; 5) disposed about the injection needle; and
	a puller device (Fig. 12; 7) configured to remove the protective shield [Paragraph 0084], the device comprising:

	wherein the at least one projection comprises a plurality of projections disposed along each finger of the plurality of resilient fingers (as shown in Fig. 11), each projection of the plurality of projections including a proximal surface and a distal surface (as shown in Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one projection of Plaschkes to comprise a plurality of projects disposed along each finger of the plurality of resilient fingers, as taught by Keim. Doing so would allow for better grip on the protective shield when using the puller device to remove the protective cap. Additionally, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))).
	Regarding claim 22, Plaschkes teaches the system of claim 14, wherein the at least one projection includes a proximal surface and a distal surface (as shown in Fig. 41C). However, Plaschkes fails to teach wherein the at least one projection comprises a plurality of projections disposed along each finger of the plurality of resilient fingers, the proximal surfaces of all the plurality of projects are in parallel and the distal surfaces of all the plurality of projections are in parallel.

	a drug delivery mechanism including a medicament container (Fig. 12; 3), an injection needle (Fig. 12; 4) in communication with the medicament container;
	a protective shield (Fig. 12; 5) disposed about the injection needle; and
	a puller device (Fig. 12; 7) configured to remove the protective shield [Paragraph 0084], the device comprising:
	a plurality of resilient fingers (Fig. 11; 9), each finger of the plurality of resilient fingers including at least one projection (Fig. 11; 9.1) extending toward an interior space (as shown in Fig. 11) and engaging the protective shield in a manner to facilitate removal of the protective shield during removal of the puller device (as shown in Fig. 12) [Paragraph 0086], 
	wherein the at least one projection comprises a plurality of projections disposed along each finger of the plurality of resilient fingers (as shown in Fig. 11), each projection of the plurality of projections including a proximal surface and a distal surface (as shown in Fig. 11), the proximal surfaces of all the plurality of projections are in parallel and the distal surfaces of all the plurality of projections are in parallel (as shown in Fig. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one projection of Plaschkes to comprise a plurality of projects disposed along each finger of the plurality of resilient fingers, with all of the proximal surfaces of the plurality of projections being in parallel and all of the distal surfaces of the plurality of projections being in parallel, as taught by Keim. Doing so would allow for better grip on the protective shield when using In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))).
Allowable Subject Matter
15)	Claims 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While Plaschkes in view of Keim teaches the majority of claim 27, Plaschkes fails to teach the proximally and distally facing surfaces extending between a first radially inner limit and a first radially outer limit of the plurality of projections,  and wherein each finger of the pair of fingers further includes a distally facing engagement surface disposed near a distal end of the respective finger, wherein each of the distally facing engagement surfaces extends between a second radially inner limit and a second radially outer limit, wherein the second radially outer limit is disposed farther radially outwardly of the first radially outer limit. Additionally, there would be no motivation to modify the device of Plaschkes in view of Keim to read on said claim language. Claims 28-30 are indicated allowable due to their dependence on claim 27, and lack of other rejections placed upon them.
16)	Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17)	Claims 16-20, 24, and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
18)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. PGPUB 20190201634 to Newton et al. teaches a drug delivery system (Fig. 1A; 100) comprising:
	a drug delivery mechanism (Fig. 38; 1908) including a medicament container [Paragraph 0364], an injection needle (Fig. 42C; 1904) in communication with the medicament container [Paragraph 0364], a drive assembly for dispensing medicament from the medicament container through the injection needle [Paragraph 0010];
	a protective shield (Fig. 38; 1905) disposed about the injection needle; and
	a puller device (Fig. 38; 108) configured to remove the protective shield [Paragraph 0035], the device comprising:
	a puller body having a sidewall (Fig. 5; 48) that circumscribes an interior space (Fig. 6; 68) about a longitudinal axis (Fig. 5; 51), a distal bottom wall (Fig. 3; 33) interconnected to the sidewall (via intervening structure, as shown in Fig. 10), and a proximal end opening in communication with the interior space (as shown in Fig. 5), the protective shield being insertable into the interior space through the proximal end opening (as shown in Fig. 11), wherein the sidewall defines openings (Fig. 5; 54) therein;
	a plurality of resilient fingers (Fig. 5; 50), each resilient finger of the plurality of resilient fingers disposed in a corresponding opening of the openings defined by the 
	each finger of the plurality of resilient fingers further including at least one projection (Fig. 5; 66) extending toward the interior space (as shown in Fig. 5) and engaging the protective shield in a manner to facilitate removal of the protective shield during removal of the puller device (as shown in Fig. 13).
19)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783